DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 05/24/2021 wherein claims 1 – 20 are pending and ready for examination.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2 recites: The media of Claim 1 wherein determining that the PIAR restriction prohibits execution of the particular PIAR comprises preventing or more of using or activating the particular PIAR. After the transition phrase, comprising, the Examiner deems a minor informality of the missing word “one” which would render the claim portion to read “one or more” of using or activating the particular PIAR.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 15 recites the limitation "the particular PIAR" in activating by the PIAR management application the particular PIAR by configuring execution of the action in response to detecting the trigger on an ongoing basis.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad; Venkateswaran et al, US 20180077250 A1, March 15, 2018 hereafter referred to as Prasad, in view of Tse; David C., US 20180341499 A1, November 29, 2018, hereafter referred to as Tse.

           As to claim 1, Prasad teaches a non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors - Prasad [0071] ... At step 310, an embodiment of the invention may load a plurality of input HyperText Transport Protocol (HTTP) request data from at least one data stream into a computer memory as at least one batch for processing.  Here, the claimed ‘non-transitory computer readable medium’ is suggested by Prasad as ‘computer memory’ whereas the function of batch for processing renders the medium as a memory sink which is non-transitory.  The claimed ‘instructions’ is taught by Prasad as ‘request data’ which informs the server what to load.  The claimed ‘one or more hardware processors’ is taught by Prasad as ‘for processing’ indicative of crawler processes 810), cause performance of operations comprising:
          receiving - Prasad [0100] Block 470 represents software components for handling output data streams. The latter may involve further processing for storage. such indexing the data prior to storing the data on a database. Here, the claimed ‘receiving’ is taught by Prasad as ‘handling output data streams’ since block 470 is the receiver from the application, as depicted in Figure 4), via a plug-in application recipe (“PIAR”) management application a plurality of PIAR definitions - Prasad [0097] Block 400 represents components of the system according to the framework described above. Block 420 represents software components that enables the system to handle input data and provide streams of data (e.g., URLs data) that can be used by other plugins to crawl sites and access network resources. Here, the claimed ‘PIAR management application’ is taught by Prasad as ‘Block 400’ shown in Figure 4 as a plurality of software components to create instances.  The claimed ‘plurality of definitions’ is taught by Prasad as ‘input data’ since input data is the only source to define plugin instances for the client) wherein the PIAR management application stores and manages the plurality of PIAR definitions, a particular PIAR definition of the plurality of PIAR definitions - Prasad [0097] ... The system may create and manage queues for plugin instances to be created, create and manage queues for instances under execution, and create and manage queues for instances that has returned results or failed to return results. Here, the claimed ‘stores and manages’ is taught by Prasad as ‘manage queues’ The system may obtain data, such as video statistics, including the number of times the video has been viewed, the number of times viewers have expressed a positive (or negative) opinion and any other statistical data that may have been gathered for a set of videos in the chosen industry (e.g., at step 1720). The system may also detect the video media content format and classify the content in any of the HHH strategy actions (e.g., at step 1730) The system may obtain data, such as video statistics, including the number of times the video has been viewed, the number of times viewers have expressed a positive (or negative) opinion and any other statistical data that may have been gathered for a set of videos in the chosen industry (e.g., at step 1720). The system may also detect the video media content format and classify the content in any of the HHH strategy actions (e.g., at step 1730) since queues store data.  The claimed ‘a particular PIAR definition’ is taught by Prasad as ‘plugin instances’ which defines the particular configuration for a crawl point) identifying:
               (a) a trigger for which one or more trigger variables, values of which are necessary to evaluate the trigger on an ongoing basis - Prasad [0115] ...a system embodying the invention classifies the media content format data. User entered keywords of a video play a very important role in determining the reach of the video on a viewing audience. Here, the claimed ‘identifying’ is taught by Prasad as ‘classifies’ since classifying an object requires identifying the object before categorizing the object.  The claimed ‘a trigger’ is taught by Prasad as ‘keywords’.  The claimed ‘values’ is taught by Prasad as ‘set of classes’ whereas the claimed ‘ongoing basis’ is taught by Prasad as ‘classifies the media content format data’ which is a process done every time from Input Data 410), are exposed by a first plug-in application to the PIAR management application - Prasad [0097] Block 430 represents software components that process the input data. For example, input data may be used to construct queries, which may involve modifying the input data by adding/removing any specific information to/from the input data. Here, the claimed ‘a first plug-in application’ is taught by Prasad as ‘Block 430’), wherein an instance of evaluating the trigger comprises determining whether a condition is satisfied based at least in part on one or more values of the one or more trigger variables - Prasad [0115] ... The content format(s) of a video are often directly embedded within its keywords, and/or it may be derived from other semantically relevant information available from the keywords. A set of classes is selected on the basis of all the keywords available. Here, the claimed ‘an instance’ is taught by Prasad as ‘a video’ which is one such instance or opportunity to determine if a keyword is embedded in the video.  The claimed ‘trigger’ is taught by Prasad as ‘keywords’ since finding the keywords triggers a classification action. The claimed ‘a condition’ is taught by Prasad as ‘set of classes’ because only those keywords relating to the classes satisfies the condition.  The claimed ‘one or more values’ is taught by Prasad as ‘other semantically relevant information’), and 
              (b) an action for which a second plug-in application exposes an interface to the PIAR management application for causing the second plug-in application to carry out the action - Prasad [0097] ... Block 440 represents software components of the system that implement the steps of further implementing specific rules for data retrieval. For example, using the input to determine the target site, the system may determine the specific plugin to invoke for accessing the site. The system may create and manage queues for plugin instances to be created, create and manage queues for instances under execution, and create and manage queues for instances that has returned results or failed to return results. Here, the claimed ‘an action’ is taught by Prasad as ‘implementing specific rules for data retrieval’.  The claimed ‘a second plug-in application’ is taught by Prasad as ‘Block 440’ Plugin: Specific Rules For Data Retrieval whereas the claimed ‘carrying out the action’ is taught by Prasad as ‘create ... manage queues which are the result of implementing the specific rules), wherein an instance of evaluating the action comprises carrying out the action based on one or more values of one or more input variables that are input to the action in the PIAR definition - Prasad [0097] Block 420 represents software components that enables the system to handle input data and provide streams of data (e.g., URLs data) that can be used by other plugins to crawl sites and access network resources.... input data may be used to construct queries, which may involve modifying the input data by adding/removing any specific information to/from the input data. ... The system may create and manage queues for plugin instances to be created, create and manage queues for instances under execution, and create and manage queues for instances that has returned results or failed to return results. Here, the claimed ‘evaluating’ is taught by Prasad as ‘crawl sites’.  The claimed ‘an instance’ is taught by Prasad as ‘plugin instances’.  The claimed ‘action’ is taught by Prasad as ‘manage queues’.  The claimed ‘carrying out...action’ is taught by Prasad as ‘construct queries’ and the claimed ‘input variables’ is taught here by Prasad as ‘specific information’ because specifics of the information include the data variables defining the specific instance);
          activating by the PIAR management application the particular PIAR – Prasad [0170] FIG. 13 represents components of a graphical user interface for enabling a user to interact with a system embodying the invention. Program components, as represented in FIG. 13, present data in a manner that allows a creator user to access pertinent information regarding videos in a selected category in relation with audience viewership. GUI components. Here, the claimed ‘activating’ is taught by Prasad as ‘present data’ because the PIAR outputs results here in the form of a GUI.  The claimed ‘the particular PIAR’ is taught by Prasad as ‘graphical user interface’ since the GUI is a direct result of the PIAR for the particular user based on movie keywords), by configuring execution of the action in response to detecting the trigger on an ongoing basis – Prasad [0172] ... The system may also detect the video media content format and classify the content in any of the HHH strategy actions (e.g., at step 1730)”.  Any of the components and/or data presented in the latter components may be accessible for selection by the user in order to further obtain data. For example, selecting an attribute (e.g., by a click of a computer mouse) may cause the system to display recommendation results on component 1380. Here, the claimed ‘configuring’ is taught by Prada as ‘format and classify’ whereas the claimed ‘action’ is taught by Prada as ‘components and/or data presented’ which action is the result of the PIAR since the GUI presents movies and restricts movies via the classification and keywords); 
          receiving a PIAR restriction – Prasad [0064] ... the input data set could often exceed hundreds millions of records demanding a main system memory capacity that exceeds feasible limits. In addition, accessing a target data source on the Internet may need to comply with restrictions such as the maximum number of requests per second it may be served, and/or total number of requests per day, etc, which may be imposed by the source of data (e.g., third-party data sources). A page may in addition demand other information/actions, such as constantly refreshing security tokens needed for authorization etc.  Here, the claimed ‘receiving’ is taught by Prasad as ‘A page’ which is included in the input data stream whereas the claimed ‘restriction’ is taught by Prasad as ‘maximum number of request’); and determining that the PIAR restriction prohibits execution of the particular PIAR – Prasad [0094] ... The core is enabled to handle failures, for example, by maintaining a separate pool of failed threads that may be retried at a later time following specified parameters. Parameters such as the number of retrial attempts etc., may be pre-configured or determined from the execution context.  Here, the claimed ‘determining’ is taught by Prasad as ‘pre-configured or determined’ relating to the number of failed threads whereas the claimed ‘PIAR restriction’ is taught here by Prasad as ‘retrial attempts’ because retry attempts include the total number of attempts which may be a server restriction. PRASAD DOES NOT EXPLICTLY TEACH
          a non-transitory computer readable medium and 
          responsive to determining that the particular PIAR is prohibited by the PIAR restriction, deactivating the particular PIAR HOWEVER IN AN ART THAT IS ANALAGOUS TO THE SAME FIELD OF ENDEAVOR TSE TEACHES 
         a non-transitory computer readable medium – Tse [0053] The system memory 606, the removable storage devices 636 and the non-removable storage devices 638 are examples of computer storage media. Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVDs), solid state drives, or other optical storage.  Here, the claimed ‘non-transitory computer readable medium’ is taught by Tse as ‘RAM’ and 
         responsive to determining that the particular PIAR is prohibited by the PIAR restriction, deactivating the particular PIAR – Tse [0059] ...  At operation 750, the plugin module user interface may be hidden or pushed to the background while the universal platform application user interface is brought back to the foreground in response to deactivation of the plugin module (either based on time expiration or completion of the plugin module operation.  Here, the claimed ‘responsive’ is taught by Tse as ‘in response’ whereas the claimed ‘determining’ is taught by Tse as ‘hidden or pushed’.  The claimed ‘deactivating’ is taught by Tse as ‘deactivation’ whereas the claimed ‘the PIARA restriction’ is taught by TSE as ‘time expiration’. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a non-transitory computer readable medium as a device fabric that is being standardized as persistent storage.  Prasad suggests non-transitory storage in his plugins for processing data streams but is not explicit in the storage type.  Tse provides a non-transitory medium to carry out instructions performing the steps in Prasad plugin system. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate remedial actions for Prasad exceptions list.  Prasad does not explicitly teach actions taken based on restriction violations but Tse provides for set of actions that are directed to deactivating the restrictions.  Prasad does not contemplate suspending the restrictions but instead removes the restrictions request from the queue.  Tse provides features whereby the restrictions once created can be hidden from the user (activated) or made invisible (forcing system interactions).  Incorporating Tse into the invention of Prasad allows either presents or hides the interface from the user thereby allowing customized options for data security and privacy protection).

            As to claim 2, the combination of Prasad and Tse teaches the media of Claim 1, wherein determining that the PIAR restriction prohibits execution of the particular PIAR comprises preventing or more of using or activating the particular PIAR – Tse [0059] ... At operation 750, the plugin module user interface may be hidden or pushed to the background while the universal platform application user interface is brought back to the foreground in response to deactivation of the plugin module (either based on time expiration or completion of the plugin module operation.  Here, the claimed ‘determining’ is taught by Tse as ‘hidden or pushed’.  The claimed ‘prohibits execution’ is taught by Tse as ‘deactivation’ whereas the claimed ‘the PIAR restriction’ is taught by TSE as ‘time expiration’ whereas the claimed ‘PIAR’ is taught here by Tse as ‘plugin module’.  The rationale for incorporating the TSE’s features into Prasad in claim 1 apply here in claim 2).

         As to claim 3, the combination of Prasad and Tse teaches the media of Claim 1, wherein the PIAR restriction prohibits an operation executed for completing the action associated with the particular PIAR – Tse [0059] .... At operation 720, the universal platform application may receive a request for activation from the plugin module. ... At operation 750, the plugin module user interface may be hidden or pushed to the background while the universal platform application user interface is brought back to the foreground in response to deactivation of the plugin module (either based on time expiration or completion of the plugin module operation). Here, the claimed ‘operation’ is taught by Tse as ‘request for activation’.  The claimed ‘prohibits an operation’ is taught by Tse as ‘interface may be hidden’.  The rationale for incorporating the TSE’s features into Prasad in claim 1 apply here in claim 3).

          As to claim 4, the combination of Prasad and Tse teaches the media of Claim 1, wherein deactivating the particular PIAR is performed by the PIAR management application – Tse [0062] According to examples, a means for providing universal platform application support for plugin modules is described. The means may include a means for hiding the user interface of the plugin module and making the user interface of the universal platform application visible in response to a deactivation of the plugin module. Here, the claimed ‘PIAR management application’ is taught by Tse as ‘universal platform application’ since the application is designed to accommodate the interface requirements of a plurality of platforms.  The rationale for incorporating the TSE’s features into Prasad in claim 1 apply here in claim 4).

            As to claim 5, the combination of Prasad and Tse teaches the media of Claim 1, wherein deactivating the particular PIAR is performed by a connectivity manager in communication with the PILAR management application the connectivity manager restricting data communication to and from the first plug-in application monitored by the particular PIAR - Tse [0030] When the plugin module 236 is toggled on (activated), the universal platform application 212 may hide its own user interface and send an instruction to the plugin module to display its user interface. When the plugin module is toggled off (deactivated), the universal platform application 212 may display its user interface on the foreground and send an instruction to the plugin module 236 to hide (make invisible or push to background) its user interface. Here, the claimed ‘connectivity manager’ is taught by Tse as ‘universal platform application 212’ since the service enables connection to applications approved by the server restrictions but could use a third party connection manager from an application service as further taught by Prasad at [0051]).  The claimed ‘communication’ is taught by Tse as ‘provide connectivity’ whereas the claimed ‘particular PIAR’ is taught by Tse as ‘plugin module 623’ as it has been programmed with particular settings from the universal platform application 622.   The rationale for incorporating the TSE’s features into Prasad in claim 1 apply here in claim 5).

         As to claim 8 Prasad teaches a method - Prasad [0071] FIG. 3 is a flowchart diagram illustrating method steps for gathering and storing digital media metadata in accordance with an embodiment of the invention.  Here, the claimed ‘method’ is taught by Prasad as ‘Figure 3’, comprising: 
         receiving, via a plug-in application recipe (“PIAR”) management application a plurality of PIAR definitions - Prasad [0095] ... Block 420 represents software components that enables the system to handle input data and provide streams of data (e.g., URLs data) that can be used by other plugins to crawl sites and access network resources.  Here, the claimed ‘receiving’ is taught by Prasad as ‘handle input data’ whereas the claimed ‘plurality of PIAR definitions’ is taught by Prasad as ‘streams of data’ because the data streams define configurations to search when crawling sites); 
        wherein the PIAR management application stores and manages the plurality of PIAR definitions, a particular PIAR definition of the plurality of PIAR definitions - Prasad [0096] ... Block 410 represents a set of data sources ... the location data may be stored in a text file, database, network connection or any other data source location. The system is implemented with software components to access the data and transparently feed input data to the system for processing. Here, the claimed ‘stores and manages’ is taught by Prasad as ‘collect and process data’ since the collection requires a collection facility suggested as a text file or database and processing the data includes feeding the data through an input.  The claimed ‘a particular PIAR definition’ is taught by Prasad as ‘location data’ which defines the particular configuration for a crawl point) identifying:
               (a) a trigger for which one or more trigger variables, values of which are necessary to evaluate the trigger on an ongoing basis - Prasad [0115] ...a system embodying the invention classifies the media content format data. User entered keywords of a video play a very important role in determining the reach of the video on a viewing audience. Here, the claimed ‘identifying’ is taught by Prasad as ‘classifies’ since classifying an object requires identifying the object before categorizing the object.  The claimed ‘a trigger’ is taught by Prasad as ‘keywords’.  The claimed ‘values’ is taught by Prasad as ‘set of classes’ whereas the claimed ‘ongoing basis’ is taught by Prasad as ‘classifies the media content format data’ which is a process done every time from Input Data 410), are exposed by a first plug-in application to the PIAR management application - Prasad [0097] Block 430 represents software components that process the input data. For example, input data may be used to construct queries, which may involve modifying the input data by adding/removing any specific information to/from the input data. Here, the claimed ‘a first plug-in application’ is taught by Prasad as ‘Block 430’), wherein an instance of evaluating the trigger comprises determining whether a condition is satisfied based at least in part on one or more values of the one or more trigger variables - Prasad [0115] ... The content format(s) of a video are often directly embedded within its keywords, and/or it may be derived from other semantically relevant information available from the keywords. A set of classes is selected on the basis of all the keywords available. Here, the claimed ‘an instance’ is taught by Prasad as ‘a video’ which is one such instance of the object requested by the PIAR.  The claimed ‘trigger’ is taught by Prasad as ‘keywords’ since finding the keywords triggers subsequent actions. The claimed ‘a condition’ is taught by Prasad as ‘set of classes’ because only those keywords relating to the classes satisfies the condition.  The claimed ‘trigger variables’ is taught by Prasad as ‘content formats’ since certain keywords may indicate metadata values or variables.  The claimed ‘one or more values’ is taught by Prasad as ‘semantically relevant information’), and 
              (b) an action for which a second plug-in application exposes an interface to the PIAR management application for causing the second plug-in application to carry out the action - Prasad [0097] ... Block 440 represents software components of the system that implement the steps of further implementing specific rules for data retrieval. For example, using the input to determine the target site, the system may determine the specific plugin to invoke for accessing the site. The system may create and manage queues for plugin instances to be created, create and manage queues for instances under execution, and create and manage queues for instances that has returned results or failed to return results. Here, the claimed ‘an action’ is taught by Prasad as ‘implementing specific rules for data retrieval’.  The claimed ‘a second plug-in application’ is taught by Prasad as ‘Block 440’ Plugin: Specific Rules For Data Retrieval whereas the claimed ‘carrying out the action’ is taught by Prasad as ‘create ... manage queues which are the result of implementing the specific rules), wherein an instance of evaluating the action comprises carrying out the action based on one or more values of one or more input variables that are input to the action in the PIAR definition - Prasad [0097] Block 420 represents software components that enables the system to handle input data and provide streams of data (e.g., URLs data) that can be used by other plugins to crawl sites and access network resources.... input data may be used to construct queries, which may involve modifying the input data by adding/removing any specific information to/from the input data. ... The system may create and manage queues for plugin instances to be created, create and manage queues for instances under execution, and create and manage queues for instances that has returned results or failed to return results. Here, the claimed ‘evaluating’ is taught by Prasad as ‘crawl sites’.  The claimed ‘an instance’ is taught by Prasad as ‘plugin instances’.  The claimed ‘action’ is taught by Prasad as ‘manage queues’.  The claimed ‘carrying out...action’ is taught by Prasad as ‘construct queries’ and the claimed ‘input variables’ is taught here by Prasad as ‘specific information’ because specifics of the information include the data variables defining the specific instance);
          activating by the PIAR management application the particular PIAR by configuring execution of the action in response to detecting the trigger on an ongoing basis – Prasad [0172] ... the selection by the user of option “Beauty” from component 1320 may trigger the system to display attributes, “Skin”, “Hair”, “Makeup”, “DYI”, “Commercials”, “Inspirational”, “Lip Makeup”.  Here, the claimed ‘activating’ is taught by Prada as ‘selection by the user’ whereas the claimed ‘execution’ is taught by Prada as ‘may trigger’ since the keyword invokes the PAIR application); 
          receiving a PIAR restriction – Prasad [0073] ... the outgoing request can be modified to adapt to then-current operating conditions or restrictions imposed by the target server that is being sent the request. For example the requested number of response elements expected in a response can be modified in order to maximize the information content in the response relative to the amount of request quote units consumed in response processing); and determining that the PIAR restriction prohibits execution of the particular PIAR – Prasad [0094] ... The core is enabled to handle failures, for example, by maintaining a separate pool of failed threads that may be retried at a later time following specified parameters. Parameters such as the number of retrial attempts etc., may be pre-configured or determined from the execution context.  Here, the claimed ‘determining’ is taught by Prasad as ‘pre-configured or determined’ relating to the number of failed threads whereas the claimed ‘PIAR restriction’ is taught here by Prasad as ‘retrial attempts’ because these are restriction parameters placed in the crawl request. PRASAD DOES NOT EXPLICTLY TEACH; and 
          responsive to determining that the particular PIAR is prohibited by the PIAR restriction, deactivating the particular PIAR HOWEVER IN AN ART THAT IS ANALAGOUS TO THE SAME FIELD OF ENDEAVOR TSE TEACHES; and 
         responsive to determining that the particular PIAR is prohibited by the PIAR restriction, deactivating the particular PIAR – Tse [0059] ...  At operation 750, the plugin module user interface may be hidden or pushed to the background while the universal platform application user interface is brought back to the foreground in response to deactivation of the plugin module (either based on time expiration or completion of the plugin module operation.  Here, the claimed ‘responsive’ is taught by Tse as ‘in response’ whereas the claimed ‘determining’ is taught by Tse as ‘hidden or pushed’.  The claimed ‘deactivating’ is taught by Tse as ‘deactivation’ whereas the claimed ‘the PIARA restriction’ is taught by TSE as ‘time expiration’. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate remedial actions for Prasad exceptions list.  Prasad does not explicitly teach actions taken based on restriction violations but Tse provides for set of actions that are directed to the plugin itself.  Prasad does not contemplate deactivating or suspending the PIAR but instead removes the PIAR request from the queue.  Tse provides features whereby the PIAR once created can be hidden from the user (activated) or made invisible (forcing system interactions).  Incorporating Tse into the invention of Prasad allows either presents or hides the interface from the user thereby allowing customized options for data security and privacy protection).

           As to claim 9, the combination of Prasad and Tse teaches the method of Claim 8, wherein determining that the PIAR restriction prohibits execution of the particular PIAR comprises preventing or more of using or activating the particular PIAR – Tse [0059] ... At operation 750, the plugin module user interface may be hidden or pushed to the background while the universal platform application user interface is brought back to the foreground in response to deactivation of the plugin module (either based on time expiration or completion of the plugin module operation.  Here, the claimed ‘determining’ is taught by Tse as ‘hidden or pushed’.  The claimed ‘prohibits execution’ is taught by Tse as ‘deactivation’ whereas the claimed ‘the PIAR restriction’ is taught by TSE as ‘time expiration’ whereas the claimed ‘PIAR’ is taught here by Tse as ‘plugin module’.  The rationale for incorporating the TSE’s features into Prasad in claim 8 apply here in claim 9)..

          As to claim 10, the combination of Prasad and Tse teaches the method of Claim 8, wherein the PIAR restriction prohibits an operation executed for completing the action associated with the particular PIAR – Tse [0059] .... At operation 720, the universal platform application may receive a request for activation from the plugin module. ... At operation 750, the plugin module user interface may be hidden or pushed to the background while the universal platform application user interface is brought back to the foreground in response to deactivation of the plugin module (either based on time expiration or completion of the plugin module operation). Here, the claimed ‘operation’ is taught by Tse as ‘request for activation’.  The claimed ‘prohibits an operation’ is taught by Tse as ‘interface may be hidden’.  The rationale for incorporating the TSE’s features into Prasad in claim 8 apply here in claim 10).

          As to claim 11, the combination of Prasad and Tse teaches the method of Claim 8, wherein deactivating the particular PIAR is performed by the PIAR management application – Tse [0062] According to examples, a means for providing universal platform application support for plugin modules is described. The means may include a means for hiding the user interface of the plugin module and making the user interface of the universal platform application visible in response to a deactivation of the plugin module. Here, the claimed ‘deactivating’ is taught by Tse as ‘a deactivation’ whereas the claimed ‘a particular PIAR’ is taught by Tse as ‘plugin module’.  The claimed ‘PIAR management application’ is taught by Tse as ‘universal platform application’ since the application is designed to accommodate the interface requirements of a plurality of platforms.  The rationale for incorporating the TSE’s features into Prasad in claim 8 apply here in claim 11).

          As to claim 12, the combination of Prasad and Tse teaches the method of Claim 8, wherein deactivating the particular PIAR is performed by a connectivity manager in communication with the PILAR management application, the connectivity manager restricting data communication to and from the first plug-in application monitored by the particular PIAR - Tse [0030] When the plugin module 236 is toggled on (activated), the universal platform application 212 may hide its own user interface and send an instruction to the plugin module to display its user interface. When the plugin module is toggled off (deactivated), the universal platform application 212 may display its user interface on the foreground and send an instruction to the plugin module 236 to hide (make invisible or push to background) its user interface. Here, the claimed ‘deactivating’ is taught by Tse as ‘toggled off (deactivated)’ whereas the claimed ‘the particular PIAR’ is taught by Tse as ‘the plugin module’.  The claimed ‘connectivity manager’ is taught by Tse as ‘universal platform application 212’ since the service enables connection to applications approved by the server restrictions but could use a third party connection manager from an application service as further taught by Prasad at [0051]. The claimed ‘communication’ is taught by Tse as ‘provide connectivity’ whereas the claimed ‘particular PIAR’ is taught by Tse as ‘plugin module 623’ as it has been programmed with particular settings from the universal platform application 212.  The claimed ‘first plug-in application’ is taught by Tse as the interface to ‘the universal platform application 212’ since the second interface is the platform API which the particular PIAR interfaces/monitors for instructions. The rationale for incorporating the TSE’s features into Prasad in claim 8 apply here in claim 12).           

             As to claim 15, Prasad teaches a system – Prasad [0015] FIG. 2 is a block diagram representing a system for collecting and processing data and providing input to creator users in accordance with an embodiment of the invention) comprising:
            at least one device including a hardware processor – Prasad [0036] ... systems implementing the invention, unless otherwise specifically indicated, comprise a client machine and/or server machine and any necessary link, such ... hardware servers. Here, the claimed ‘one device’ is taught by Prasad as ‘a client machine and/or server machine’.  The claimed ‘hardware processor’ is taught by Prasad as ‘hardware servers’); the system being configured to perform operations – Prasad [0036] ...  The client machines and servers provide the necessary means for accessing, processing, storing, transferring or otherwise carrying out any type of data manipulation and/or communication. Here, the claimed ‘perform operations’ is taught by Prasad as ‘processing, storing, transferring’) comprising: 
         receiving, via a plug-in application recipe (“PIAR”) management application a plurality of PIAR definitions - Prasad [0095] ... Block 420 represents software components that enables the system to handle input data and provide streams of data (e.g., URLs data) that can be used by other plugins to crawl sites and access network resources.  Here, the claimed ‘receiving’ is taught by Prasad as ‘handle input data’ whereas the claimed ‘plurality of PIAR definitions’ is taught by Prasad as ‘streams of data’ because the data streams define configurations to search when crawling sites); 
        wherein the PIAR management application stores and manages the plurality of PIAR definitions, a particular PIAR definition of the plurality of PIAR definitions - Prasad [0096] ... Block 410 represents a set of data sources ... the location data may be stored in a text file, database, network connection or any other data source location. The system is implemented with software components to access the data and transparently feed input data to the system for processing. Here, the claimed ‘stores and manages’ is taught by Prasad as ‘collect and process data’ since the collection requires a collection facility suggested as a text file or database and processing the data includes feeding the data through an input.  The claimed ‘a particular PIAR definition’ is taught by Prasad as ‘location data’ which defines the particular configuration for a crawl point) identifying:
               (a) a trigger for which one or more trigger variables, values of which are necessary to evaluate the trigger on an ongoing basis - Prasad [0115] ...a system embodying the invention classifies the media content format data. User entered keywords of a video play a very important role in determining the reach of the video on a viewing audience. Here, the claimed ‘identifying’ is taught by Prasad as ‘classifies’ since classifying an object requires identifying the object before categorizing the object.  The claimed ‘a trigger’ is taught by Prasad as ‘keywords’.  The claimed ‘values’ is taught by Prasad as ‘set of classes’ whereas the claimed ‘ongoing basis’ is taught by Prasad as ‘classifies the media content format data’ which is a process done every time from Input Data 410), are exposed by a first plug-in application to the PIAR management application - Prasad [0097] Block 430 represents software components that process the input data. For example, input data may be used to construct queries, which may involve modifying the input data by adding/removing any specific information to/from the input data. Here, the claimed ‘a first plug-in application’ is taught by Prasad as ‘Block 430’), wherein an instance of evaluating the trigger comprises determining whether a condition is satisfied based at least in part on one or more values of the one or more trigger variables - Prasad [0115] ... The content format(s) of a video are often directly embedded within its keywords, and/or it may be derived from other semantically relevant information available from the keywords. A set of classes is selected on the basis of all the keywords available. Here, the claimed ‘an instance’ is taught by Prasad as ‘a video’ which is one such instance of the object requested by the PIAR.  The claimed ‘trigger’ is taught by Prasad as ‘keywords’ since finding the keywords triggers subsequent actions. The claimed ‘a condition’ is taught by Prasad as ‘set of classes’ because only those keywords relating to the classes satisfies the condition.  The claimed ‘trigger variables’ is taught by Prasad as ‘content formats’ since certain keywords may indicate metadata values or variables.  The claimed ‘one or more values’ is taught by Prasad as ‘semantically relevant information’), and 
              (b) an action for which a second plug-in application exposes an interface to the PIAR management application for causing the second plug-in application to carry out the action - Prasad [0097] ... Block 440 represents software components of the system that implement the steps of further implementing specific rules for data retrieval. For example, using the input to determine the target site, the system may determine the specific plugin to invoke for accessing the site. The system may create and manage queues for plugin instances to be created, create and manage queues for instances under execution, and create and manage queues for instances that has returned results or failed to return results. Here, the claimed ‘an action’ is taught by Prasad as ‘implementing specific rules for data retrieval’.  The claimed ‘a second plug-in application’ is taught by Prasad as ‘Block 440’ Plugin: Specific Rules For Data Retrieval whereas the claimed ‘carrying out the action’ is taught by Prasad as ‘create ... manage queues which are the result of implementing the specific rules), wherein an instance of evaluating the action comprises carrying out the action based on one or more values of one or more input variables that are input to the action in the PIAR definition - Prasad [0097] Block 420 represents software components that enables the system to handle input data and provide streams of data (e.g., URLs data) that can be used by other plugins to crawl sites and access network resources.... input data may be used to construct queries, which may involve modifying the input data by adding/removing any specific information to/from the input data. ... The system may create and manage queues for plugin instances to be created, create and manage queues for instances under execution, and create and manage queues for instances that has returned results or failed to return results. Here, the claimed ‘evaluating’ is taught by Prasad as ‘crawl sites’.  The claimed ‘an instance’ is taught by Prasad as ‘plugin instances’.  The claimed ‘action’ is taught by Prasad as ‘manage queues’.  The claimed ‘carrying out...action’ is taught by Prasad as ‘construct queries’ and the claimed ‘input variables’ is taught here by Prasad as ‘specific information’ because specifics of the information include the data variables defining the specific instance);
          activating by the PIAR management application the particular PIAR by configuring execution of the action in response to detecting the trigger on an ongoing basis – Prasad [0172] ... the selection by the user of option “Beauty” from component 1320 may trigger the system to display attributes, “Skin”, “Hair”, “Makeup”, “DYI”, “Commercials”, “Inspirational”, “Lip Makeup”.  Here, the claimed ‘activating’ is taught by Prada as ‘selection by the user’ whereas the claimed ‘execution’ is taught by Prada as ‘may trigger’ since the keyword invokes the PAIR application); 
          receiving a PIAR restriction – Prasad [0073] ... the outgoing request can be modified to adapt to then-current operating conditions or restrictions imposed by the target server that is being sent the request. For example the requested number of response elements expected in a response can be modified in order to maximize the information content in the response relative to the amount of request quote units consumed in response processing); and determining that the PIAR restriction prohibits execution of the particular PIAR – Prasad [0094] ... The core is enabled to handle failures, for example, by maintaining a separate pool of failed threads that may be retried at a later time following specified parameters. Parameters such as the number of retrial attempts etc., may be pre-configured or determined from the execution context.  Here, the claimed ‘determining’ is taught by Prasad as ‘pre-configured or determined’ relating to the number of failed threads whereas the claimed ‘PIAR restriction’ is taught here by Prasad as ‘retrial attempts’ because these are restriction parameters placed in the crawl request. PRASAD DOES NOT EXPLICTLY TEACH and 
          responsive to determining that the particular PIAR is prohibited by the PIAR restriction, deactivating the particular PIAR HOWEVER IN AN ART THAT IS ANALAGOUS TO THE SAME FIELD OF ENDEAVOR TSE TEACHES and 
         responsive to determining that the particular PIAR is prohibited by the PIAR restriction, deactivating the particular PIAR – Tse [0059] ...  At operation 750, the plugin module user interface may be hidden or pushed to the background while the universal platform application user interface is brought back to the foreground in response to deactivation of the plugin module (either based on time expiration or completion of the plugin module operation.  Here, the claimed ‘responsive’ is taught by Tse as ‘in response’ whereas the claimed ‘determining’ is taught by Tse as ‘hidden or pushed’.  The claimed ‘deactivating’ is taught by Tse as ‘deactivation’ whereas the claimed ‘the PIAR restriction’ is taught by TSE as ‘time expiration’. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate remedial actions for Prasad exceptions list.  Prasad does not explicitly teach actions taken based on restriction violations but Tse provides for set of actions that are directed to the plugin itself.  Prasad does not contemplate deactivating or suspending the PIAR but instead removes the PIAR request from the queue.  Tse provides features whereby the PIAR once created can be hidden from the user (activated) or made invisible (forcing system interactions).  Incorporating Tse into the invention of Prasad allows either presents or hides the interface from the user thereby allowing customized options for data security and privacy protection). 

             As to claim 16, the combination of Prasad and Tse teaches the system of Claim 15, wherein determining that the PIAR restriction prohibits execution of the particular PIAR comprises preventing or more of using or activating the particular PIAR – Tse [0059] ... At operation 750, the plugin module user interface may be hidden or pushed to the background while the universal platform application user interface is brought back to the foreground in response to deactivation of the plugin module (either based on time expiration or completion of the plugin module operation.  Here, the claimed ‘determining’ is taught by Tse as ‘hidden or pushed’.  The claimed ‘prohibits execution’ is taught by Tse as ‘deactivation’ whereas the claimed ‘the PIAR restriction’ is taught by TSE as ‘time expiration’ whereas the claimed ‘PIAR’ is taught here by Tse as ‘plugin module’.  The rationale for incorporating the TSE’s features into Prasad in claim 15 apply here in claim 16).

            As to claim 17, the combination of Prasad and Tse teaches the system of Claim 15, wherein the PIAR restriction prohibits an operation executed for completing the action associated with the particular PIAR – Tse [0059] .... At operation 720, the universal platform application may receive a request for activation from the plugin module. ... At operation 750, the plugin module user interface may be hidden or pushed to the background while the universal platform application user interface is brought back to the foreground in response to deactivation of the plugin module (either based on time expiration or completion of the plugin module operation). Here, the claimed ‘operation’ is taught by Tse as ‘request for activation’.  The claimed ‘prohibits an operation’ is taught by Tse as ‘interface may be hidden’.  The rationale for incorporating the TSE’s features into Prasad in claim 15 apply here in claim 17).

           As to claim 18, the combination of Prasad and Tse teaches the system of Claim 15, wherein deactivating the particular PIAR is performed by the PIAR management application – Tse [0062] According to examples, a means for providing universal platform application support for plugin modules is described. The means may include a means for hiding the user interface of the plugin module and making the user interface of the universal platform application visible in response to a deactivation of the plugin module. Here, the claimed ‘deactivating’ is taught by Tse as ‘a deactivation’ whereas the claimed ‘a particular PIAR’ is taught by Tse as ‘plugin module’.  The claimed ‘PIAR management application’ is taught by Tse as ‘universal platform application’ since the application is designed to accommodate the interface requirements of a plurality of platforms.  The rationale for incorporating the TSE’s features into Prasad in claim 15 apply here in claim 18).

            As to claim 19, the combination of Prasad and Tse teaches the system of Claim 15, wherein deactivating the particular PIAR is performed by a connectivity manager in communication with the PILAR management application, the connectivity manager restricting data communication to and from the first plug-in application monitored by the particular PIAR - Tse [0030] When the plugin module 236 is toggled on (activated), the universal platform application 212 may hide its own user interface and send an instruction to the plugin module to display its user interface. When the plugin module is toggled off (deactivated), the universal platform application 212 may display its user interface on the foreground and send an instruction to the plugin module 236 to hide (make invisible or push to background) its user interface. Here, the claimed ‘deactivating’ is taught by Tse as ‘toggled off (deactivated)’ whereas the claimed ‘the particular PIAR’ is taught by Tse as ‘the plugin module’.  The claimed ‘connectivity manager’ is taught by Tse as ‘universal platform application 212’ since the service enables connection to applications approved by the server restrictions but could use a third party connection manager from an application service as further taught by Prasad at [0051]. The claimed ‘communication’ is taught by Tse as ‘provide connectivity’ whereas the claimed ‘particular PIAR’ is taught by Tse as ‘plugin module 623’ as it has been programmed with particular settings from the universal platform application 212.  The claimed ‘first plug-in application’ is taught by Tse as the interface to ‘the universal platform application 212’ since the second interface is the platform API which the particular PIAR interfaces/monitors for instructions. The rationale for incorporating the TSE’s features into Prasad in claim 15 apply here in claim 19).

Claims 6-7, 13-14, and 20 are is rejected under 35 U.S.C. 103 as being unpatentable over Prasad and Tse, in view of Saavedra; Patricio Humberto et al, US 20190182213 A1, June 13, 2019 hereafter referred to as Saavedra.

             As to claim 6, the combination of Prasad and Tse teaches the media of Claim 1, wherein:
             the restriction identifies a maximum threshold data transmission rate - Prasad [0083] {parameters} refers to a plurality of parameters that be passed to the server. For example, {dimension/parts} may represent the dimension of the api identity. This is selected as per the crawler logic and can vary in order to ensure the rate limits are respected with every outgoing HTTP call).  Here, the claimed ‘restriction’ is taught by Prasad as ‘parameters’ which in this case are restricted to dimension/parts. The claimed ‘threshold...data rate’ is taught by Prasad as ‘rate limits’ since the HTTP call consists of transmitted packets at a particular data rate and maximum amount or data limit not to be exceeded.  THE COMBINATION OF PRASAD AND TSE DO NOT EXPLICTLY TEACH; and
            the deactivation of the particular PIAR comprises preventing subsequent data transmissions in response to detecting that the threshold data transmission rate has been exceeded - Saavedra [0162] ...  rate limit profiles, such as RATELIMIT IN and/or RATELIMIT OUT may contain a single rule per profile. These are initial examples. Other embodiments can use rate-limit by application, interface, network, or protocol. Each profile may define a single rate limit with rule definitions that match (in the case of traffic rules) or exclude (in the case of bypass rules) traffic or data packets.  Here, the claimed ‘deactivation’ is taught by Saavedra as ‘exclude’ since no further transmission is possible.  The claimed ‘particular PIAR’ is taught by Saavedra as ‘by application’ since the particular interface is a plugin for the particular application.  The claimed ‘preventing subsequent ... transmissions’ is taught by Saavedra as ‘rate limit’ which further teaches the claimed ‘deactivation’ since the rate limit is the means by which the plugin is deactivated, as per claim definition.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to impose a rate limit on a particular PIAR to throttle or terminate subsequent data to the interface.  The combination of Prasad and Tse do not explicitly teach deactivating the PIAR by aborting or stopping traffic to the interface.  Saavedra provides such a feature whereby data rates exceeded result in the termination of subsequent traffic to the particular interface.  Incorporating Saavedra rate limiting into the combination of Prasad and Tse is an efficient traffic filter to identify plugins at capacity which improves overall data protection and security).

            As to claim 7, the combination of Prasad, Tse, and Saavedra teaches the media of Claim 6, wherein the restriction further associates exceeding the threshold data transmission rate with a distributed denial of service network attack - Saavedra [0229] - ... firewall system 200 may support or include flood or attack detection. Flood detection may be according to the number of flows. There may be provided a service to monitor one or more source addresses or destination addresses. For example, when traffic passing through these addresses in the defined service is >MAX_FLOWS_PER_SERVICE (4000), ng_dpi identifies the traffic as a flood attack.  Here, the claimed ‘exceeds threshold data’ is taught by Saavedra as ‘flood detection’ since a data flood exceeds a transmission rate maximum.  The claimed ‘denial of service attack’ is taught by Saavedra as ‘flood attack’ since a flood attack is a type of denial of service attack further taught by Saavedra at preceding location [0227].  The rationale to consider Saavedra’s rate limiting features to the combination of Prasad and Tse apply in claim 6 apply here in claim 7).

          As to claim 13, the combination of Prasad and Tse teaches the method of claim 8 wherein:
           the restriction identifies a maximum threshold data transmission rate - Prasad [0083] {parameters} refers to a plurality of parameters that be passed to the server. For example, {dimension/parts} may represent the dimension of the api identity. This is selected as per the crawler logic and can vary in order to ensure the rate limits are respected with every outgoing HTTP call).  Here, the claimed ‘restriction’ is taught by Prasad as ‘parameters’ which in this case are restricted to dimension/parts. The claimed ‘threshold...data rate’ is taught by Prasad as ‘rate limits’ since the HTTP call consists of transmitted packets at a particular data rate and maximum amount or data limit not to be exceeded.  THE COMBINATION OF PRASAD AND TSE DO NOT EXPLICTLY TEACH; and
            the deactivation of the particular PIAR comprises preventing subsequent data transmissions in response to detecting that the threshold data transmission rate has been exceeded - Saavedra [0162] ...  rate limit profiles, such as RATELIMIT IN and/or RATELIMIT OUT may contain a single rule per profile. These are initial examples. Other embodiments can use rate-limit by application, interface, network, or protocol. Each profile may define a single rate limit with rule definitions that match (in the case of traffic rules) or exclude (in the case of bypass rules) traffic or data packets.  Here, the claimed ‘deactivation’ is taught by Saavedra as ‘exclude’ since no further transmission is possible.  The claimed ‘particular PIAR’ is taught by Saavedra as ‘by application’ since the particular interface is a plugin for the particular application.  The claimed ‘preventing subsequent ... transmissions’ is taught by Saavedra as ‘rate limit’ which further teaches the claimed ‘deactivation’ since the rate limit is the means by which the plugin is deactivated, as per claim definition.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to impose a rate limit on a particular PIAR to throttle or terminate subsequent data to the interface.  The combination of Prasad and Tse do not explicitly teach deactivating the PIAR by aborting or stopping traffic to the interface.  Saavedra provides such a feature whereby data rates exceeded result in the termination of subsequent traffic to the particular interface.  Incorporating Saavedra rate limiting into the combination of Prasad and Tse is an efficient traffic filter to identify plugins at capacity which improves overall data protection and security).

              As to claim 14, the combination of Prasad, Tse and Saavedra teaches the method of Claim 13, wherein the restriction further associates exceeding the threshold data transmission rate with a distributed denial of service network attack- Saavedra [0229] - ... firewall system 200 may support or include flood or attack detection. Flood detection may be according to the number of flows. There may be provided a service to monitor one or more source addresses or destination addresses. For example, when traffic passing through these addresses in the defined service is >MAX_FLOWS_PER_SERVICE (4000), ng_dpi identifies the traffic as a flood attack.  Here, the claimed ‘exceeds threshold data’ is taught by Saavedra as ‘flood detection’ since a data flood exceeds a transmission rate maximum.  The claimed ‘denial of service attack’ is taught by Saavedra as ‘flood attack’ since a flood attack is a type of denial of service attack further taught by Saavedra at preceding location [0227].  The rationale to consider Saavedra’s rate limiting features to the combination of Prasad and Tse apply in claim 6 apply here in claim 7).

           As to claim 20, the combination of Prasad and Tse teaches the system of Claim 15, wherein: the restriction identifies a maximum threshold data transmission rate - Prasad [0083] {parameters} refers to a plurality of parameters that be passed to the server. For example, {dimension/parts} may represent the dimension of the api identity. This is selected as per the crawler logic and can vary in order to ensure the rate limits are respected with every outgoing HTTP call).  Here, the claimed ‘restriction’ is taught by Prasad as ‘parameters’ which in this case are restricted to dimension/parts. The claimed ‘threshold...data rate’ is taught by Prasad as ‘rate limits’ since the HTTP call consists of transmitted packets at a particular data rate and maximum amount or data limit not to be exceeded.  THE COMBINATION OF PRASAD AND TSE DO NOT EXPLICTLY TEACH; and the deactivation of the particular PIAR comprises preventing subsequent data transmissions in response to detecting that the threshold data transmission rate has been exceeded HOWEVER IN AN ART THAT IS ANALAGOUS TO THE SAME FIELD OF ENDEAVOR SAAVEDRA TEACHES 
            the deactivation of the particular PIAR comprises preventing subsequent data transmissions in response to detecting that the threshold data transmission rate has been exceeded - Saavedra [0162] ...  rate limit profiles, such as RATELIMIT IN and/or RATELIMIT OUT may contain a single rule per profile. These are initial examples. Other embodiments can use rate-limit by application, interface, network, or protocol. Each profile may define a single rate limit with rule definitions that match (in the case of traffic rules) or exclude (in the case of bypass rules) traffic or data packets.  Here, the claimed ‘deactivation’ is taught by Saavedra as ‘exclude’ since no further transmission is possible.  The claimed ‘particular PIAR’ is taught by Saavedra as ‘by application’ since the particular interface is a plugin for the particular application.  The claimed ‘preventing subsequent ... transmissions’ is taught by Saavedra as ‘rate limit’ which further teaches the claimed ‘deactivation’ since the rate limit is the means by which the plugin is deactivated, as per claim definition.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to impose a rate limit on a particular PIAR to throttle or terminate subsequent data to the interface.  The combination of Prasad and Tse do not explicitly teach deactivating the PIAR by aborting or stopping traffic to the interface.  Saavedra provides such a feature whereby data rates exceeded result in the termination of subsequent traffic to the particular interface.  Incorporating Saavedra rate limiting into the combination of Prasad and Tse is an efficient traffic filter to identify plugins at capacity which improves overall data protection and security).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 7:00 a.m. to 3:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249111/10/2022